Case 3:18-cr-00031-RLY-MPB Document 41 Filed 12/05/18 Page 1 of 1 PageID #: 101




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 3:18-cr-00031-RLY-MPB
                                                 )
JOHN P. HONNIGFORD,                              ) -01
                                                 )
                            Defendant.           )

                                    SCHEDULING ORDER


        The court, upon the Defendant’s motion and without objection from the United

 States, VACATES the trial setting of 1/07/19 and now RESETS the trial to APRIL 1,

 2019, at 9:00 a.m. The defendant is ordered to appear, with counsel, before the

 Honorable Richard L. Young, Judge, in room 301 of the Federal Building, 101 NW M.L.

 King, Jr., Blvd., Evansville, Indiana 47708. This court finds that the ends of justice

 served by taking this action outweigh the best interest of the defendant and the public in a

 speedy trial for the reason that failure to grant a continuance would deny counsel for the

 defendant the reasonable time necessary for effective preparation, taking into account the

 exercise of due diligence pursuant to Title 18 U.S.C. 3161 (h)(7) (A).


 SO ORDERED this 5th day of December 2018.



 Distributed Electronically to Registered Counsel of Record

 United States Marshal and United States Probation
